DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  there should be a space between “from” and “100” in line 2 of claim 15.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  claim 16 contains the phrase “selecting the substrate comprise a material selected from” in lines 1-3. The wording of this phrase is awkward and should be reworded, e.g. “the substrate comprises a material selected from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14 recites the limitation "the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the substrate” will be considered to mean “a substrate”.
Claims 15-16 depend from claim 14 and, therefore, also contain this limitation.

Claim 15 contains the limitation “wherein the applying is done at a temperature of from 100 to 200°C” in lines 1-2. However, claim 14, from which claim 15 depends, contains two applying steps. It is unclear which applying step “the applying” is intended to refer to. For the purposes of examination, “the applying” will be considered to refer to either “applying the compounded mixture to a surface of the substrate” or “applying pressure and an elevated temperature to the compounded mixture”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hume (U.S. Patent 4,702,496, hereafter ‘496).
	Claim 1: Hume ‘496 teaches an adhesive mixture (abstract, col 9 ln 15-35) comprising polyvinyl alcohol (col 9 ln 15-35), which corresponds to the claimed cohesive polymer, and lignin (col 9 ln 15-35), which corresponds to the claimed tackifier. 
Hume ‘496 further teaches that the lignin can be present in an amount of 1 to 8 parts per 1 part of polyvinyl alcohol by weight (col 9 ln 15-35) and the adhesive can comprise 25% to 75% by weight solids (col 9 ln 15-35).
This gives a lignin concentration of 12.5% to about 66.7% by weight.

Claim 2: Hume ‘496 teaches that the lignin can be a lignosulfonate (col 9 ln 36-52).
Claim 3: Hume ‘496 teaches that the lignin can be obtained from a pulping process (col 9 ln 36-52).
Claim 10: Hume ‘496 teaches that the adhesive can optionally contain a plasticizer (col 11 ln 31-37), where the plasticizer can be glycerin, also known as glycerol (col 11 ln 31-37).
Claim 12: Hume ‘496 teaches that the adhesive can be a dispersion (col 9 ln 15-35).


compounding an adhesive mixture (abstract, col 9 ln 15-35) comprising polyvinyl alcohol (col 9 ln 15-35), which corresponds to the claimed cohesive polymer, and lignin (col 9 ln 15-35), which corresponds to the claimed tackifier, where the lignin can be present in an amount of 1 to 8 parts per 1 part of polyvinyl alcohol by weight (col 9 ln 15-35) and the adhesive can comprise 25% to 75% by weight solids (col 9 ln 15-35), giving a lignin concentration of 12.5% to about 66.7% by weight;
applying the compounded adhesive to a substrate (abstract, col 3 ln 64-col 4 ln 11); and
applying heat to the compounded adhesive (col 3 ln 64-col 4 ln 11) and clamping the compounded adhesive (col 3 ln 64-col 4 ln 11), which corresponds to the claimed applying pressure.

Claim 16: Hume ‘496 teaches that the applied to paper for book binding (abstract, col 3 ln 7-20, Example XIII).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hume ‘496 as applied to claims 1 and 14 above.
Claim 6: Hume ‘496 teaches the limitations of claim 1, as discussed above. The concentration of the lignin in the adhesive mixture of Hume ‘496 is 12.5% to about 66.7% by weight, as discussed above.
The claimed tackifier concentration range from 20% to 70% by weight is obvious over the lignin concentration range in the adhesive mixture taught by Hume ‘496 because they overlap. See MPEP 2144.05.


This gives a polyvinyl alcohol concentration of about 2.8 to 37.5% by weight.
The claimed polymer concentration range of from 10% to 40% by weight is obvious over the polyvinyl alcohol concentration range in the adhesive mixture taught by Hume ‘496 because they overlap. See MPEP 2144.05.

Claim 15: Hume ‘496 teaches the limitations of claim 14, as discussed above. Hume ‘496 further teaches that the adhesive can be applied at a temperature range of less than 150°C (col 2 ln 60-col 3 ln 6, col 3 ln 54-63).
The claimed temperature range of 100 to 200°C is obvious over the temperature range taught by Hume ‘496 because they overlap.

It is further noted that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claims 4-5, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hume ‘496 as applied to claim 1 above, and further in view of Pietarinen et al. (U.S. Patent Application Publication 2015/0232497, hereafter ‘497).

Pietarinen ‘497 teaches an adhesive composition comprising a lignin (abstract, [0043]). Pietarinen ‘497 teaches that the lignin can comprise a lignin esterified with a tall oil fatty acid (abstract, [0020], Example 6). Pietarinen ‘497 teaches that adhesives using a lignin esterified with a tall oil fatty acid provide excellent gluing properties ([0074]). Both Hume ‘496 and Pietarinen ‘497 teach adhesive compositions comprising a lignin (‘496, abstract, col 9 ln 15-35; ‘497, abstract, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lignin esterified with a tall oil fatty acid taught by Pietarinen ‘497 as the lignin used in the adhesive taught by Hume ‘496 because adhesives using a lignin esterified with a tall oil fatty acid provide excellent gluing properties, as taught by Pietarinen ‘497.

Claims 9 and 19: Hume ‘496 teaches the limitations of claim 1, as discussed above. Hume ‘496 further teaches that the plasticizer is an optional component of the adhesive (col 8 ln 42-60, col 11 ln 31-37). Therefore, the adhesive can be free of the plasticizer.

Pietarinen ‘497 teaches an adhesive composition comprising a lignin (abstract, [0043]). Pietarinen ‘497 teaches that the lignin can comprise a lignin esterified with a tall oil fatty acid (abstract, [0020], Example 6). Pietarinen ‘497 teaches that adhesives using a lignin esterified with a tall oil fatty acid provide excellent gluing properties ([0074]). Both Hume ‘496 and Pietarinen ‘497 teach adhesive compositions comprising a lignin (‘496, abstract, col 9 ln 15-35; ‘497, abstract, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lignin esterified with a tall oil fatty acid taught by Pietarinen ‘497 as the lignin used in the adhesive taught by Hume ‘496 because adhesives using a lignin esterified with a tall oil fatty acid provide excellent gluing properties, as taught by Pietarinen ‘497.

With respect to claim 9, the modified teachings of Hume ‘496 do not explicitly teach that the concentration of the derivatized lignin is at least 70%.
However, the claimed adhesive differs from the adhesive taught by the modified teachings of Hume ‘496 only in the concentration of derivatized lignin, and it has been held that, generally, difference in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hume ‘496 as applied to claim 1 above, and further in view of Balogh et al. (U.S. Patent Application Publication 2013/0240114, hereafter ‘114).
Hume ‘496 teaches the limitations of claim 1, as discussed above. With respect to claim 7, Hume ‘496 does not explicitly teach that the polymer is selected from the group consisting of cellulose acetate, oxidized cellulose acetate, ethyl vinyl acetate, polycaprolactone, and combinations thereof.
Balogh ‘114 teaches an adhesive composition (abstract) comprising lignin sulfonate ([0009], [0013], [0066]) and a polymer ([0122]). Balogh ‘114 teaches that polyvinyl alcohol and cellulose acetate are functional equivalents for the purposes of being the polymer of a lignin-polymer adhesive ([0122]). Both Balogh ‘114 and Hume ‘496 teach adhesives (‘496, abstract; ‘114, abstract) comprising lignin sulfonate (‘496, col 9 ln 15-35; ‘114, [0009], [0013], [0066]) and a polymer (‘496, col 9 ln 15-35; ‘114, [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cellulose acetate taught by Balogh ‘114 for the polyvinyl alcohol used in the adhesive taught by Hume ‘496 because polyvinyl alcohol and cellulose acetate are functional equivalents for the purposes of being the polymer in a lignin-polymer adhesive, as taught by Balogh ‘114.

Claims 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hume ‘496 as applied to claims 1 and 10 above, and further in view of Combs et al. (U.S. Patent Application Publication 2015/0307754, hereafter ‘754).
Claims 11 and 18: Hume ‘496 teaches the limitations of claim 10, as discussed above. With respect to claim 11, Hume ‘496 does not explicitly teach that the plasticizer is present in an amount of 30% to 50% by weight. With respect to claim 18, Hume ‘496 does not explicitly teach that the plasticizer is present in an amount of at least 40% by weight.
Combs ‘754 teaches an adhesive (abstract) comprising a lignin ([0048]), a polymer which can be polyvinyl alcohol (abstract, [0036]) and a plasticizer (abstract). Combs ‘754 teaches that the plasticizer concentration affects the adhesive strength of the adhesive ([0081]). Both Combs ‘754 and Hume ‘496 teach adhesives (‘496, abstract; ‘754, abstract) comprising a lignin (‘496, col 9 ln 15-35; ‘754, [0048]), a polymer which can be polyvinyl alcohol (‘496, col 9 ln 15-35; ‘754, abstract, [0036]) and a plasticizer (‘496, col 11 ln 31-37; ‘754, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the plasticizer concentration in the adhesive taught by Hume ‘496 because the plasticizer concentration affects the adhesive strength of the adhesive, as taught by Combs ‘754. See MPEP 2144.05.II.

	Claim 13: Hume ‘496 teaches the limitations of claim 1, as discussed above. With respect to claim 13, Hume ‘496 does not explicitly teach that the adhesive is a hot melt adhesive or a pressure sensitive adhesive.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive mixture taught by Hume ‘496 be a pressure sensitive adhesive as taught by Combs ‘754 because it would have been a combination of prior art elements that would have yielded predictable results.

Claim 1, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. ‘754.
Claims 1, 7, and 10: Combs ‘754 teaches an adhesive mixture (abstract) comprising one or more polymers (abstract) where the polymer can comprise cellulose acetate ([0028], [0130]), lignin ([0048]), and plasticizers (abstract) where the plasticizer can comprise triethyl citrate ([0030]).
With respect to claim 1, Combs ‘754 does not explicitly teach that the lignin is present in an amount of 10% or more by weight.
However, the claimed adhesive differs from the adhesive taught by Combs ‘754 only in the concentration of lignin, and it has been held that, generally, difference in 

Claim 13: Combs ‘754 teaches that the adhesive can be a pressure sensitive adhesive (abstract).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. ‘754 as applied to claim 1 above, and further in view of Pietarinen et al. ‘497 and Mikkonen et al. (U.S. Patent Application Publication 2011/0046365, hereafter ‘365).
Claim 20: Combs ‘754 teaches the limitations of claim 1, as discussed above. Combs ‘754 further teaches that the polymer can comprise cellulose acetate ([0028], [0130]), and the plasticizer can comprise triethyl citrate ([0030]).

With respect to claim 20, Combs ‘754 does not explicitly teach that the cellulose acetate is oxidized cellulose acetate, or that the lignin is acetylated lignin.
Mikkonen ‘365 teaches an adhesive comprising a cellulose derivative (abstract), where the cellulose derivative can be a cellulose acetate ([0059]). Mikkonen ‘365 teaches that the oxidized form of cellulose derivatives interact well with plasticizers such as triethyl citrate, are easily meltable and flowable, and adhere well onto different surfaces ([0025], [0034]). Both Mikkonen ‘365 and Combs ‘754 teach adhesives 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oxidized form of the cellulose acetate as taught by Mikkonen ‘365 as the cellulose acetate in the adhesive taught by Combs ‘754 because the oxidized form of cellulose derivatives interact well with plasticizers such as triethyl citrate, are easily meltable and flowable, and adhere well onto different surfaces, as taught by Mikkonen ‘365.

With respect to claim 20, Combs ‘754 does not explicitly teach that the lignin is acetylated lignin.
Pietarinen ‘497 teaches an adhesive composition comprising a lignin (abstract, [0043]). Pietarinen ‘497 teaches that acetylated lignin has improved reactivity ([0017]). Both Combs ‘754 and Pietarinen ‘497 teach adhesive compositions comprising a lignin (‘754, abstract, [0048]; ‘497, abstract, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acetylated lignin taught by Pietarinen ‘497 as the lignin in the adhesive taught by the modified teachings of Combs ‘754 because acetylated lignin has improved reactivity, as taught by Pietarinen ‘497.

Claim 21: With respect to claim 21, the modified teachings of Combs ‘754 does not explicitly teach that the oxidized cellulose acetate, acetylated lignin, and plasticizers are present in a ratio of from 21/29/50 to 30/40/30, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713